PER CURIAM.
Appellant challenges the final order terminating her parental rights. Although Appellant failed to personally appear at the final hearing after receiving prior verbal notice of the hearing via telephone, the hearing was held only 26 days after the date of first publication of the service of process by publication. Accordingly, the final order is REVERSED and REMANDED for further proceedings which comply with sections 39.801, 49.09 and 49.10, Florida Statutes, and with rule 8.505, Florida Rules of Juvenile Procedure. See J.M. v. Dep’t. of Children & Families, 833 So.2d 279 (Fla. 5th DCA 2002); In Interest of D. P., 595 So.2d 62 (Fla. 1st DCA 1991).
CLARK, WETHERELL, and MAKAR, JJ., Concur.